IN THE SUPREME COURT OF PENNSYLVANIA
                                  MIDDLE DISTRICT


WYOMISSING AREA SCHOOL                                     : No. 116 MAL 2016
DISTRICT                                                   :
                                                           :
                     v.                                    : Petition for Allowance of Appeal from
                                                           : the Order of the Commonwealth Court
 ZONING HEARING BOARD OF                                   :
 WYOMISSING BOROUGH, AND                                   :
 WYOMISSING BOROUGH                                        :
                                                           :
"STOP THE FENCE" GROUP, MICHAEL                            :
GYOMBER, KATHLEEN GYOMBER,                                 :
SUSAN JENCKES, JOHN LARKIN, JOHN :
LARKIN JR., KENNETH MATZ, SANDRA                           :
MATZ, FREDERICK MOGEL, DENISE                              :
MOGEL, KEVIN SCHRODER, KAREN                               :
SCHRODER, DAVID TIERNEY AND                                :
ELIZABETH TIERNEY,                                         :
                                                           :
                                                           :
                            Intervenors                    :
                                                           :
 --------------------------------------------------------- :
 --------------------------------------                    :
 WYOMISSING AREA SCHOOL                                    :
 DISTRICT                                                  :
                   v.                                      :
                                                           :
                                                           :
 WYOMISSING BOROUGH, AND                                   :
 MICHELLE BARE, IN HER OFFICIAL                            :
 CAPACITY AS THE BUILDING AND                              :
 ZONING OFFICIAL OF WYOMISSING                             :
 BOROUGH                                                   :
                                                           :
"STOP THE FENCE" GROUP, MICHAEL                            :
GYOMBER, KATHLEEN GYOMBER,                                 :
SUSAN JENCKES, JOHN LARKIN,                                :
JOHN LARKIN JR., KENNETH MATZ,                             :
SANDRA MATZ, FREDERICK MOGEL,                              :
DENISE MOGEL, KEVIN SCHRODER,                              :
KAREN SCHRODER, DAVID TIERNEY                              :
AND ELIZABETH TIERNEY,                                     :


                        Intervenors
                                  :
                                  :
                                  :
                                  :
                                  :
PETITION OF: "STOP THE FENCE"     :
GROUP, MICHAEL GYOMBER,           :
KATHLEEN GYOMBER, SUSAN           :
JENCKES, JOHN LARKIN, JOHN LARKIN :
JR., KENNETH MATZ, SANDRA MATZ,   :
FREDERICK MOGEL, DENISE MOGEL,    :
KEVIN SCHRODER, KAREN             :
SCHRODER, DAVID TIERNEY AND       :
ELIZABETH TIERNEY,                :

                 Intervenors


                                    ORDER



PER CURIAM

     AND NOW, this 13th day of June, 2016, the Petition for Allowance of Appeal is

DENIED.




                               [116 MAL 2016] - 2